DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to Applicant’s AMENDMENT AFTER FINAL OFFICE ACTION, filed August 9, 2022.
Response to Arguments
In view of Applicant’s amendments to claims 7 and 14, and Applicant’s remarks (AMENDMENT, pages 8-9), the claim rejection under 35 U.S.C. 112(b)(pre-AIA  second paragraph) as set forth in the prior Office action dated June 9, 2022, pages 3-5, is withdrawn.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
           Regarding claim 1, the cited prior art fails to disclose or suggest Applicant’s
method for management of printing jobs, including the following limitations, in
combination:
           - determining a set of available unique codes for the labels on the basis of the
user identification;
           - constructing a printing file including information related to at least the following:
           - the selected artwork, and
           - printing material selected for the printing job,
           - wherein the method further comprises:
           - storing the printing file into a cloud storage linked with the identified user;
           - assigning a unique code for each label from the et of available unique codes;
           - wherein the unique code is assigned either in the printing file or when printing
the labels.
           Claims 2-6 depend from claim 1.
           Regarding claim 7, the cited prior art fails to disclose or suggest Applicant’s
apparatus for management of printing jobs, including the following limitations, in
combination:
           - a code manager configured to determine a set of available unique
codes for the labels on the basis of the user identification;
           - a constructor configured to construct a printing file including information related
to at least the following:
           - the selected artwork, and
           - printing material selected for the printing job,
           - wherein the apparatus is further configured to:
           - assign a unique code for each label from the set of available unique codes;
           - wherein the unique code is configured to be assigned either in the printing file
or when printing the labels;
           - wherein the first application programming interface is further configured to
communicate the printing file into a cloud storage linked with the identified user.
           Claims 8-11 depend from claim 7.

           Regarding claim 12, the cited prior art fails to disclose or suggest Applicant’s
apparatus for management of printing jobs, including a memory comprising computer
code which when executed by a processor cause an apparatus to perform the following
steps, in combination:
           - determine a set of available unique codes for the labels on the basis of the user
identification;
           - construct a printing file including information related to at least the following:
           - the selected artwork, and
           - printing material selected for the printing job,
           - wherein the memory further comprises computer code when executed by the
processor cause an apparatus at least to perform:
           - store the printing file into a cloud storage linked with the identified user; and
           - assigning a unique code for each label from the set of available unique codes;
           - wherein the unique code is configured to be assigned either in the printing file
or when printing the labels.
           Regarding claim 13, the cited prior art fails to disclose or suggest Applicant's
computer-implemented method for digital content management and sharing, including
the following steps in combination:
           - determining a set of available unique codes for the labels on the basis of the
user identification;
           - constructing a printing file including information related to at least the following:
           - the selected artwork, and
           - printing material selected for the printing job,
           - storing the printing file into a cloud storage linked with the identified user; and
           - assigning a unique code for each label from the set of available unique codes;
           - wherein the unique code is configured to be assigned either in the printing file
or when printing the labels.
           Regarding claim 14, the cited prior art fails to disclose or suggest Applicant’s
system for management of printing jobs, including the following limitations in
combination:
           - a code manager configured to determine a set of available unique
codes for the labels on the basis of the user identification;
           - a constructor configured to construct a printing file including information related
to at least the following:
           - the selected artwork, and
           - printing material selected for the printing job,
           - wherein the system is further configured to:
           - assign a unique code for each label from the set of available unique codes;
           - wherein the unique code is configured to be assigned either in the printing file
or when printing the labels;
           - wherein the first application programming interface is further configured to
communicate the printing file into a cloud storage linked with the identified user.
           Regarding claim 15, the cited prior art fails to disclose or suggest Applicant’s
method for management of printing jobs, including the following limitations in
combination:
           - determining a set of available unique codes for the labels on the basis of the
user identification;
           - constructing a printing file including information related to at least the following:
           - the selected artwork, and
           - printing material selected for the printing job,
           - wherein the method further comprises:
           - storing the printing file into a cloud storage linked with the identified user;
           - assigning a unique code for each label from the et of available unique codes;
and
           - marking the assigned unique code as an already used code;
           - wherein the unique code is assigned either in the printing file or when printing
the labels.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677